11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                              JUDGMENT ON REMAND



Jason Lynn Deese,                            * From the 244th District Court
                                               of Ector County,
                                               Trial Court No. C-19-0587-CR.

Vs. No. 11-20-00056-CR                       * July 15, 2021

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.

      This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, we modify
the judgment of the trial court to delete the “Crime Stoppers - Repayment of Reward
Fine” of $50 and, as modified, affirm the judgment of the trial court.